Opinion by
Cline, J.
From the record it was apparent that no one made any attempt to ascertain whether the invoice values were the proper dutiable values, although one of the partners of the importing firm was in Hong Kong at the time of entry and could have obtained information as to the market prices there. It has been held that “the entrant of merchandise owes a duty to inform himself as to the correctness of his representations as to the value of his merchandise and that a showing of indifference to its proper value does not meet the requirements of satisfactory proof under the statute.” R. W. Gresham v. United States (27 C. C. P. A. 106, C. A. D. 70), National Silk Spinning Co., Inc. v. United States (28 C. C. P. A. 24, C. A. D. 119), and United States v. H. S. Dorf & Co. of Pa., Inc. (36 C. C. P. A. 29, C. A. D. 392), cited. On the record presented it was held *371that petitioners have not sustained the burden of proving that in making the entry such good faith was exercised as is required by the statute. Kachurin Drug Co. v. United States (26 C. C. P. A. 356, C. A. D. 41), followed. The petition was therefore denied.